REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: The specification discloses “a data link 110 may include several lanes, which may be embodied as signals on different cables or as signals of different frequencies on the same cable, and the various lanes may be activated or deactivated independently, changing the bandwidth of the data link 110.”

    PNG
    media_image1.png
    568
    385
    media_image1.png
    Greyscale

	The prior art made of record fails to teach or fairly suggest in combination “receiving, over a channel of the network switch, link bandwidth data indicative of a link bandwidth for each of the plurality of output port and indicative of a number of active link lanes of a data link to be connected to a corresponding output port...determine, based on the link bandwidth data, at least two alternate output ports of the plurality of output ports different from the primary output port.”


.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412